DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 100-129 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-99 are cancelled.  Claims 100-129 are new.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 27 Oct. 2021 and 31 Jan. 2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
	The amendments filed on 31 Jan. 2022 have been entered.

The declaration under 37 CFR 1.132 filed 31 Jan. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Dornan that quality control testing of the [177Lu]-PSMA-I&T sample prepared in accordance with the Vyas document was conducted by radio-HPLC and radio-ITLC as follows: 1) on the same day (day 0) the [177Lu]-PSMA-I&T sample was first prepared; 2) at approximately 72 h (day 3) after the [177Lu]-PSMA-UI&T was first prepared; and 3) at 7d after the [177Lu]-177Lu]-PSMA-I&T sample was stored at room temperature throughout the 7 d following preparation.  The radiochemical purity of the [177Lu]-PSMA-I&T sample was 94.8% on day, 74.4% of day 3, and 58.8% on day 7, measured by radio-HPLC.
	Quality control of the [177Lu]-PSMA-I&T prepared in accordance with the Sorensen paper was completed by radio-HPLC and radio-ITLC at the end of synthesis of the date of manufacture.  The product was stored at room temperature and tested again to measure stability at 3 days and 7 days after manufacture.  The radiochemical purity of the product was 97.5% on day 0, 71.2% on day 3, and 50.9% on day 7, as measured by radio-HPLC.  
	These results contrast with the extended stability of [177Lu]-PSMA-I&T as disclosed in US 2022/001627 where >95% radiochemical purity over 6 days at room temperature is disclosed.

Dr. Dornan’s declarations filed 31 Jan. 2022 have been fully considered but they are not persuasive.  As an initial matter the Dr. Dornan declaration does not render claim 100 allowable at least because claim 100 does not comply with 35 USC 112(a),(b) for the reasons set forth below.  The Dr. Dornan declaration does not overcome the Sorensen document because the Dr. Dornan declaration does contain a direct or reasonable comparison with the composition as disclosed in Sorensen.  According to the Dr. Dornan declaration, the concentration of sodium ascorbate and ascorbic acid buffer was not specified in the Sorensen document.  Sodium ascorbate and ascorbic acid reaction buffer was prepared from 1.2 g of sodium ascorbate and 0.3 g of ascorbic acid as a concentration of 0.15 M (26 mg/mL) as described in the Iori document.  However, the Sorensen document does not reference the Iori document at all or suggest the use of 0.15 M ascorbic acid.  At pg 9, the Sorensen states the stability of [177Lu]PSMA-I&T was performed in the product formulation (aqueous ascorbic acid/isotonic saline) at room temperature (20oC and in human serum 37oC following literature procedure. (Iori is not referenced as a literature procedure).  The stability was assessed based on radio-TLC oC of 5 days following preparation of the composition.  At pg. 5, the Iori document mentions 0.15 M of sodium ascorbate solution but the Iori document does not disclose that this was derived from 1.2 g of sodium ascorbate and 0.3 g of ascorbic acid.  At pg. 2, Iori mentions 50 mg of ascorbic acid.
The Dr. Dornan declaration does not overcome the Vyas document because the Dr. Dornan declaration does contain a direct or reasonable comparison with the composition as disclosed in Vyas.  At pg. 31, the Vyas document does mention the Iori document for the automatic method but the Vyas document does not disclose or suggest that the ascorbate stabilizer concentration used therein for the manual and semi-automatic methods was derived from Iori. The Iori document does not disclose that the 0.15 M (26 mg/mL) sodium ascorbate on page 3 was derived from 1.2 g of sodium ascorbate and 0.3 g of ascorbic acid.  


Response to Arguments
	In view of Applicants amendments, the rejection of claim 89 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 73, 89-90,94-96, and 99 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claims the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 71-72, 74, 77, 90-91, 94-95, and 97 under 35 USC 102(a)(1) as being anticipated by Vyas et al. (ANZSNM; published 2019) is withdrawn.

In view of Applicants amendments, the rejection of claims 71-72, 74-77, 78-82, 89-95, and 97-99 under 35 USC 103 as being unpatentable over Vyas et al. (ANZSNM; published 2019), in view of Amedio et al. (US 2007/0244316 A1; published 18 Oct. 2007) is withdrawn.
In view of Applicants amendments, the rejection of claims 71-99 under 35 USC 103 as being unpatentable over Vyas et al. (ANZSNM; published 2019), in view of Amedio et al. (US 2007/0244316 A1; published 18 Oct. 2007), in further view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020) is withdrawn.
In view of Applicants amendments, the rejection of claims 71-72, 74-82, 89-95, and 97-99 under 35 USC 103 as being unpatentable over Weineisen et al. (J. Nucl. Med.; published 2015), in view of Amedio et al. (US 2007/0244316 A1; published 18 Oct. 2007) and Ray et al. (WO 2018/222778 A1; published 6 Dec. 2018) is withdrawn.
In view of Applicants amendments, the rejection of claims 71-99 under 35 USC 103 as being unpatentable over Weineisen et al. (J. Nucl. Med.; published 2015), in view of Amedio et al. (US 2007/0244316 A1; published 18 Oct. 2007) and Ray et al. (WO 2018/222778 A1; published 6 Dec. 2018), in further view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020) is withdrawn.
In view of Applicants terminal disclaimer, the rejection of claims 71-99 as being unpatenable over claims 1-11 of US patent No. 11,129,912 B1, in view of Amedio et al. (US 2007/0244316 A1; published 18 Oct. 2007), Ray et al. (WO 2018/222778 A1; published 6 Dec. 2018) and de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020) is withdrawn.
	
New Grounds of Rejection
Claim Objections
s 128 and 129 are objected to because of the following informalities: In claim 128 “adding or more gentiste compounds” should be “adding one or more gentisate compounds”; and in claim 129 “compounds the formed complex” should be “compounds to the formed complex”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 100, 101, and 127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  In this case, the specification as originally filed does not disclose expressly or implicitly a pharmaceutical composition comprising: (a)[177Lu]PSMAI&T, and (b) any one or more stabilizer compounds (at any amount) such that the radiochemical purity of the pharmaceutical composition is at least 95% as determined by radio-HPLC at a temperature of 30oC for 3 d following preparation of the compounds or such that the radiochemical purity of the composition is at least 95% at a oC for 5 d following preparation of the composition.  Applicants have pointed to pages 17-18, and 36 and the original claims to support claims as filed.  However, these sections of the specifications do not support that any one or more stabilizer compounds at any amount enables the radiochemical purity of the pharmaceutical composition to be at least 95% as determined by radio-HPLC at a temperature of 30oC for 3 days following its preparation.  Instead the cited section of the specification indicate that preferably the radiochemical purity of the pharmaceutical composition is at least 95% for 3, 4, or 5 d or more at a temperature of 30oC or less following its preparation.  The Dr. Dornan declaration cited [0228] (PG Pub).  This section of the specification states that the preparation of 177Lu-PSMA-I&T following the conditions described in Condition 4 and Condition 5, demonstrates for the first time a product that is >99% pure post incorporation reaction and maintains >95% radiochemical purity over 6 d at room temperature in the formulation composition.  Instant [0229] (PG Pub) discloses a negative impact of gentisic acid on product purity and stability when included in the reaction composition.  As shown in instant table 2, Condition 5 requires 65 mg/mL ascorbate in reaction conditions and 26 mg/mL gentisic acid + 66 mg/mL sodium ascorbate in the formulation composition with 177Lu-PSMA-I&T.  Instant claims 100 and 101 are not commensurate with the specification and attempt to claim a composition using any one or more stabilizer in any amount capable of achieving the recited result including the one or more stabilizers and amounts not known to applicants at the time of invention.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100 and 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case the limitations in claims 100 and 101 of wherein the radiochemical purity of the pharmaceutical composition is at least 95% as determined by radio-HPLC at a temperature of 30oC for 3 days or 5 days following preparation of the composition render the claims indefinite because it is unclear which one or more stabilizers and the concentrations thereof meet the recited limitations.  The vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty".  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).  A person of ordinary skill in the are would not know from the claimed terms what structure is encompassed by the claims.  The specification at [0228] (PG Pub) only describes one example (Condition 5) at wherein the radiochemical purity of the pharmaceutical composition is at least 95% pure for 6 days at room temperature.  Condition 4 is also mentioned but [0229](PG Pub) teaches that a gentisate adduct impurity may be formed. A person of ordinary skill in the art would not know from the instant specification as filed which stabilizers and combination thereof and at what concentrations enable the claimed results save for condition 5 in table 2. Applicants own declaration indicates that ascorbic acid as the one or more stabilizer at about 26 mg/mL is insufficient to meet this limitation.  However, from the specification a person of ordinary would not have known whether ascorbic acid at about 26 mg/mL would have been sufficient to meet these claim limitations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 100-103, and 106-107 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al. (J. Label Compd Radiopharm.; published 6 May 2020; see IDS filed on 31 Jan. 2022).

	Regarding claims 100-103, and 106-107, Sorensen et al. disclose a composition comprising: (a) [177Lu]PSMAI&T (complex of lutetium-177 and EuK-Sub-kf-iodo-y-DOTAGA) ; and (b) ascorbic acid (one or more stabilizer compounds).  The composition is in isotonic saline (aqueous formulation)(see pg. 4).  Over a period of 7 d, a stable pH of 4.5 and radiochemical purity of more than 95% was observed (radiochemical purity of the pharmaceutical composition is at least 95% at a temperature of 30oC for 5 d following preparation of the compound) (see pg. 9).  Gentisic acid was not used in its preparation and so the composition is free of a gentisate adduct impurity.  
	It is noted that the Dr. Dornan declaration declares that the [177Lu]PSMAI&T composition in Sorensen et al. results in radiochemical purities (%)  of 71.2 and 55.1 at 3 and 7 d, respectively, post preparation by radio-HPLC.  However, the concentration of the sodium .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 100-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (J. Label Compd Radiopharm.; published 6 May 2020; see IDS filed on 31 Jan. 2022), in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020).

	Sorensen et al. teach as discussed above.  Sorensen et al. teach the automated synthes of 68Ga/177-Lu-PSMA on the tracis miniAllinone (see title).  Sorensen et al. teach efforts towards GMP-compliant production of the radiotherapeutic [177Lu]PSMA-I&T.  PSMA-based radioligand therapy (RLT) offers a possible future treatment in cases of metastatic castration resistant PCa, and GMP-compliant routine production methods are therefor called for (see abstract).  Sorensen et al. teach the synthesis of [177Lu]PSMA-I&T (complex of lutetium-177 and EuK-Sub-kf-iodo-y-DOTAGA).  Two prefilled vials were connected to the cassette prior to synthesis.  Vial 1 contained 177LuCl3 (1-15.6 GBq with a specific activity of 0.21-3.30 GBq/µg diluted with 1 mL UltraPure water and was connected to the single use cassette prior to synthesis as shown in Fig.  Vial 2 contained precursor (1 µg/mCi of 177LuCl3) dissolved in 2 mL of aqueous ascorbic acid at pH 4.5.  The contents of vial 1 were transferred to the reactor vial, followed by contents of vial 2, which were transferred to the reactor via vial 1.  The labelling reaction was carried out at 120oC for 100 s and then at 105oC for 800 s.  The reaction was diluted with isotonic saline and eluted twice (2×5 mL of isotonic saline) through a sterilizing filter 
The stability studies were performed in product formulation (aqueous ascorbic/isotonic saline) at 20oC and in human serum (see pg. 6).  The stability study of [177Lu-PSMA-I&T was performed in the product formulation (aqueous ascorbic acid/isotonic saline) at room temperature (20oC) and in human serum at 37oC following literature procedure.  The stability was assessed based on radio-TLC and pH, and over a period of 7 days, a stable pH of 4.5 and radiochemical purity of more that 95% was observed (see pg. 9).  
	Sorensen et al. do not disclose a composition wherein the stabilizer compounds are present in a total concentration of at least 5 mg/mL or 10 mg/mL.  Sorensen et al. do not disclose a composition wherein one or more ascorbate compounds are present in an amount from 10 mg/mL to 120 mg/mL, 30 mg/mL to 100 mg/mL, 40 mg/mL to 90 mg/mL, 55 mg/mL to 75 mg/mL.  Sorensen et al. do not disclose a composition further comprising one or more gentisate compounds optionally in the amount ranging from 5 mg/mL to 100 mg/mL, 10 mg/mL to 50 mg/mL, or 16 mg/mL to 36 mg/mL.  Sorensen et al. do not disclose a method of treating a subject suffering from prostate cancer, comprising administering to the subject an effective amount of the composition of claim 100 or a method comprising the step of adding one or more gentisate compounds to the formed complex of [177Lu]PSMAI&T or further adding one or more ascorbate compounds to the formed [177Lu]PSMAI&T complex while or after the heating is reduced or terminated.
	de Palo et al. teach stable, concentrated radionuclide complex solutions (see title).  de Palo et al. teach that the use of two stabilizers has been found to be particularly suitable in oC, even if this molecule is a sensitive peptide molecule (see [0038]).  For 177Lu-DOTA-TATE at least 95% radiochemical purity was found after 72 h at 25oC (see [0039], [0386]).  de Palo et al. teach that a shelf0life of at least 3 d is required to allow a radiopharmaceutical drug product to be manufactured from a centralized pharmaceutical production site and to commercialize it as a ready to used drug product (see [0044]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Sorensen et al. (pharmaceutical composition comprising [177Lu]PSMAI&T ; and ascorbic acid stabilizer compounds wherein the radiochemical purity of the composition is at least 95% at temperature of 37oC for 7 days following preparation of the composition) by further incorporating one or more gentisate compounds as second stabilizer as taught by de Palo et al. because it would have been expected to advantageously strengthen the protective power of the stabilizers for the following drug storage time period and ensuring optimal shelf-life.  The total concentration of the one or more stabilizer compounds in the pharmaceutical composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a total concentration of at least 10 mg/mL through routine experimentation in order to arrive at the optimal shelf-life for the [177Lu]PSMA-I&T 177Lu]PSMA I&T composition.  The concentration of the one or more ascorbate compounds in the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a concentration in the amount ranging from 16 mg/mL to 36 mg/mL through routine experimentation in order arrive at the optimal shelf-life for the [177Lu]PSMA-I&T composition and because de Palo teaches stabilizer concentrations ranging from 15 to 50 mg/mL.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sorensen et al. by further adding one or more gentisate compounds to the formed complex of lutetium-177 and PSMA-I&T as taught by de Palo et al. because it would have been expected to advantageously ensure that during complexation only a small amount of stabilizer is present (which minimizes potential interference) and after complexation a large amount of stabilizer combination is present.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sorensen et al. by further administering the [177Lu]-PSMA-I&T to a patient suffering from cancer as taught by Sorensen et al. because it would have been expected to advantageously enable treatment of prostate cancer using a 177Lu]-PSMA-I&T with high radiochemical purity.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sorensen et al. by further adding one or more ascorbate compounds to the [177Lu]PSMA-I&T complex after heating is terminated as taught by de Palo et al. because it would have been expected to advantageously enable strengthen the protective power of the stabilizer while minimizing potential interference of the ascorbate with the complexation reaction. 

Claims 100-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (ANZSNM; published 2019), in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020)

	Vyas teaches nuclear reactor to the hot lab: an overview of radiochemistry of 177Lu (see title).  Vyas teaches Lu-177 and its labeling with PSMAI&T for theranostic purposes (see objectives).  Vyas discloses Lu-177-PSMA-I&T.  Vyas teaches a buffer (1.2 g sodium ascorbate (MW=198.106 g mol-1; 0.0061 mol) and 300 mg ascorbic acid (MW=176.124 g mol-1 ; 0.0017 mol) and Lu-177, 25 mL sterile dose vial, and PSMA-I&T (see pgs, 19 and 25; assuming 21 mL formulation, can’t exceed 25 mL; 0.37 M ascorbate compounds). Vyas teaches ascorbic acid helps minimize the process of radiolysis which increase the stability of the final product (see pg. 20).  Vyas discloses 0.9% normal saline and ultrapure water (aqueous composition) (see pg. 19).  Vyas teaches steps for labeling.  Transfer buffer solution to the vial containing required amount of peptide.  Transfer the mixture of buffer and peptide to a syringe and push this syringe to the vial of Lu-177.  Keep this vial for the heater bath for 30 min at 90oC.  Do purification with the help of filter (see pgs. 22-23).  Vyas teaches that the Lu-177-PSMA-I&T is used to treat metastatic breast cancer (see pg. 17).  Vyas teaches that Lu-177 is a medium energy beta emitter which results in efficient deposition of energy in tumor lesions.  Additionally, it emits low-energy γ-rays which allow scintigraphy and subsequent dosimetry (see pg. 16).
oC for 3 days following preparation of the composition or disclose that the radiochemical purity of the pharmaceutical composition is at least 95% at a temperature of 30oC for 5 d following its preparation.  Vyas does not disclose a composition wherein the stabilizer compounds are present in a total concentration of at least 5 mg/mL or 10 mg/mL.  Vyas does not disclose a composition wherein one or more ascorbate compounds are present in an amount from 10 mg/mL to 120 mg/mL, 30 mg/mL to 100 mg/mL, 40 mg/mL to 90 mg/mL, 55 mg/mL to 75 mg/mL.  Vyas does not disclose a composition further comprising one or more gentisate compounds optionally in the amount ranging from 5 mg/mL to 100 mg/mL, 10 mg/mL to 50 mg/mL, or 16 mg/mL to 36 mg/mL.  Vyas does not disclose a method of treating a subject suffering from prostate cancer, comprising administering to the subject an effective amount of the composition of claim 100 or a method comprising the step of adding one or more gentisate compounds to the formed complex of [177Lu]PSMAI&T or further adding one or more ascorbate compounds to the formed [177Lu]PSMAI&T complex while or after the heating is reduced or terminated.
	de Palo et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Vyas (pharmaceutical composition comprising [177Lu]PSMAI&T ; and ascorbic acid stabilizer compounds) by further incorporating one or more gentisate compounds as second stabilizer as taught by de Palo et al. because it would have been expected to advantageously strengthen the protective power of the stabilizers for the following drug storage time period and ensuring optimal shelf-life. The radiochemical purity of the composition as determined by radio-HPLC at a temperature of 30oC for 3 or 5 days following preparation of the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a radiochemical purity of at least 95% as determined by 177Lu]PSMAI&T composition.  The total concentration of the one or more stabilizer compounds in the pharmaceutical composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a total concentration of at least 10 mg/mL through routine experimentation in order to arrive at the optimal shelf-life for the [177Lu]PSMA-I&T composition and because de Palo teaches stabilizer concentrations ranging from 15 to 50 mg/mL.  The concentration of one or more ascorbate compounds in the pharmaceutical composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would arrive at a concentration of 55 mg/mL to 75 mg/mL through routine experimentation in order to arrive at the optimal shelf-life for the [177Lu]PSMA I&T composition.  The concentration of the one or more ascorbate compounds in the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a concentration in the amount ranging from 16 mg/mL to 36 mg/mL through routine experimentation in order arrive at the optimal shelf-life for the [177Lu]PSMA-I&T composition and because de Palo teaches stabilizer concentrations ranging from 15 to 50 mg/mL.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Vyas by further adding one or more gentisate compounds to the formed complex of lutetium-177 and PSMA-I&T as taught by de Palo et al. because it would have been expected to advantageously ensure that during complexation only a small amount of stabilizer is 177Lu]-PSMA-I&T to a patient suffering from cancer as taught by Vyas because it would have been expected to advantageously enable treatment of prostate cancer using a [177Lu]-PSMA-I&T with high radiochemical purity.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Vyas by further adding one or more ascorbate compounds to the [177Lu]PSMA-I&T complex after heating is terminated as taught by de Palo et al. because it would have been expected to advantageously enable strengthen the protective power of the stabilizer while minimizing potential interference of the ascorbate with the complexation reaction. 

Applicants Arguments
	Applicants assert that Vyas does not teach or suggest such a claimed composition.  Nowhere does Vyas report radiochemical purity as Applicants discloses and claims.  Additionally, the Dr Dornan declaration provides evidence that demonstrate Vyas does not provide such radiochemical purity.

Applicant's arguments filed 31 Jan. 2022 have been fully considered but they are not persuasive. The Dr. Dornan declaration is ineffective for the reasons discussed above.  Vyas does teach and suggest the claimed composition.  Vyas discloses a pharmaceutical composition comprising: a) a [177Lu]PSMA-I&T complex and b) one or more stabilizer ascorbate compounds.  According Vyas ascorbic acid helps minimize the process of radiolysis which increase the stability of the final product.  Consequently, Vyas contemplates the connection between one or more ascorbate compounds and the radiochemical purity of the pharmaceutical composition.  Additionally, de Palo teaches the addition of one or more stabilizer compounds to 177Lu-DOTA-TATE at least 95% radiochemical purity were found after 72 h at 25oC.  The radiochemical purity of the pharmaceutical composition as determined by radio-HPLC as a temperature of 30oC for 3 day following preparation of the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a radiochemical purity of at least 95% to allow the radiopharmaceutical drug product to be manufactured from a centralized pharmaceutical production site and to commercialize it as a ready to used drug product.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618